DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) on record.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 9/3/2018. 
                                                       Status of Claims

Claims 1-5, 7-9 and 11-20 are pending. Claims 6 and 10 have been previously cancelled. Claims 1, 3, 15, and 16 have been amended. Claims 1, 15, and 16 are independent.  This Office action is in response to the “Amendments and Remarks received on 7/1/2021.
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1, 15, and 16 have been amended as follows:
Claim 1: A platooning controller comprising: a processor configured to control platooning based on platooning control vehicle information when platooning vehicles, including one leader vehicle and at least one or more following vehicles, are traveling, to monitor information associated with an energy state of each of the platooning vehicles while platooning, and to adjust a platoon formation based on a change in the energy state of each of the platooning vehicles; and a storage configured for storing information obtained to adjust the platoon formation by the processor, wherein the processor is further configured to, for each of the platooning vehicles: accumulate a total driving distance by the platooning vehicle by adding a driving distance to the total driving distance accumulated over the total driving history of the life of the vehicle whenever the the vehicle is driven and store the accumulated total driving distance in the storage; before the platooning starts, retrieve the accumulated total driving distance from the storage and calculate an energy required per a predetermined distance based on the accumulated total driving distance; calculate a remaining energy based on the remaining fuel of the platooning vehicle; calculate a drivable distance of the platooning vehicle by dividing the remaining energy of the platooning vehicle and the energy required per the predetermined distance; after the platooning starts, recalculate the drivable distance of the platooning vehicle using the remaining energy of the platooning vehicle and the energy required per the predetermined distance based on a current platooning situation of the platooning vehicle; and compare the drivable distance calculated for the platooning vehicle with the 
Claim 15: A vehicle system comprising: a vehicle-to-everything (V2X) communication module configured to perform communication between platooning vehicles, when the platooning vehicles, including one leader vehicle and at least one or more following vehicles, are traveling; and a platooning controller configured to control platooning based on platooning control vehicle information transmitted and received between the platooning vehicles, monitor information associated with an energy state of each of the platooning vehicles while platooning, and adjust a platoon formation based on a change in the energy state of each of the platooning vehicles, wherein the platooning controller is further configured to, for each of the platooning vehicles: accumulate a total driving distance by the platooning vehicle by adding a driving distance to the total driving distance accumulated over the total driving history of the life of the vehicle whenever thevehicle is driven and store the accumulated total driving distance in the storage; before the platooning starts, retrieve the accumulated total driving distance from the storage and calculate an energy required per a predetermined distance based on the accumulated total driving distance; calculate a remaining energy based on the remaining fuel of the platooning vehicle; calculate a drivable distance of the platooning vehicle by dividing the remaining energy of the platooning vehicle and the energy required per the 
Claim 16: A platooning control method, the method comprising the steps of: receiving platooning control vehicle information from at least one or more following vehicles, when platooning vehicles, including one leader vehicle and the at least one or more following vehicles, are traveling; determining a platoon formation based on the received platooning control vehicle information and platooning control vehicle information of each of the platooning vehicles; monitoring information associated with an energy state of each of the platooning vehicles while platooning; and adjusting the platoon formation based on a change in the energy state of each of the platooning vehicles, wherein the monitoring information comprises, for each of the platooning vehicles: accumulating a total driving distance by the platooning vehicle by adding a driving distance to the total driving distance accumulated over the total driving history of the life of the vehicle whenever the vehicle is driven and storing the accumulated total driving distance in the storage; before the platooning starts, retrieving an accumulated total driving distance from the storage and 
Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interviews with Marta Gamboa on 7/16/2021.
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 7/1/2021: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the claim rejections on Claims 1-5, 7-9 and 11-20 under 35 U.S.C. § 112 (b), applicant’s “Amendments and Remarks” have been fully considered Claims 1-5, 7-9 and 11-20 have been withdrawn.
With respect to the claim rejections on Claims 1-5, 7-9 and 11-20 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The rejections under 35 U.S.C. § 103 for Claims 1-5, 7-9 and 11-20 have been withdrawn.
Allowable Subject Matter
With respect to Claims 1-5, 7-9 and 11-20: Claims 1, 15, and 16 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 15, and 16 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “accumulating a total driving distance by the platooning vehicle by adding a driving distance to the total driving distance accumulated over the total driving history of the life of the vehicle whenever the vehicle is driven and storing the accumulated total driving distance in the storage; before the platooning starts, retrieving an accumulated total driving distance from the storage and calculating an energy required per a predetermined distance based on the accumulated total driving distance; calculating a remaining energy based on the remaining fuel of the platooning vehicle; and calculating a drivable distance using the remaining energy of the 
The closest prior art of reference is Nagda et al. (United States Patent Publication 2018/0113448). Nagda is also a system for vehicle energy reduction, however Nagda does not specifically state a system with the limitations as cited above.
Another prior art of reference is Meyer et al. (United States Patent Publication 2016/0052397). Meyer is also system and method for estimating available vehicle energy, however Meyer does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claims 1, 15, and 16 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669